Case: 13-11316    Date Filed: 12/02/2013   Page: 1 of 2


                                                        [DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                               No. 13-11316
                           Non-Argument Calendar
                         ________________________

                 D.C. Docket No. 6:12-cr-00005-BAE-GRS-2

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                     versus

CECIL DEWITT NELSON,
a.k.a. Red,


                                                            Defendant-Appellant.

                         ________________________

                 Appeal from the United States District Court
                    for the Southern District of Georgia
                       ________________________
                            (December 2, 2013)

Before WILSON, HILL and ANDERSON, Circuit Judges.

PER CURIAM:

     David M. Burns, Jr., appointed counsel for Cecil Dewitt Nelson, has filed a
              Case: 13-11316     Date Filed: 12/02/2013   Page: 2 of 2


motion to withdraw on appeal, supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and the

conviction and sentence are AFFIRMED.




                                          2